



Exhibit 10.31
NON-EMPLOYEE DIRECTOR
RESTRICTED UNIT AWARD AGREEMENT


This Restricted Unit agreement (“Agreement”), effective as of [GRANT DATE]
(“Grant Date”), is between NuStar GP, LLC (the “Company”), NuStar Services
Company LLC and [NAME] (“Participant”), a participant in the NuStar GP, LLC
Fifth Amended and Restated 2000 Long-Term Incentive Plan, as the same may be
amended (the “Plan”), pursuant to and subject to the provisions of the Plan. All
capitalized terms contained in this Agreement shall have the same definitions as
are set forth in the Plan unless otherwise defined herein. The terms governing
this Award are set forth below. Certain provisions applicable to this Agreement
are set forth on Appendix A.
1.
Grant of Restricted Units. The Compensation Committee of the Board of Directors
of the Company (the “Committee”) hereby grants to Participant [INSERT #]
Restricted Units under the Plan. A “Restricted Unit” is an unfunded, unsecured
contractual right (commonly referred to as a “phantom unit”) which, upon
vesting, entitles Participant to receive a Unit of NuStar Energy L.P.

2.
Vesting. The Restricted Units granted hereunder are subject to the following
Restricted Periods and will vest in the following increments:

33-1/3% of the Award shall vest on the first anniversary of Grant Date;
33-1/3% of the Award shall vest on the second anniversary of Grant Date; and
33-1/3% of the Award shall vest on the third anniversary of Grant Date.


The Restricted Units may vest prior to the expiration of such period, as set
forth in the Plan or herein. Upon the vesting of each Restricted Unit awarded
under this Agreement, Participant will be entitled to receive an unrestricted
Unit of NuStar Energy L.P.
3.
Distribution Equivalent Rights. Restricted Units are granted hereunder in tandem
with an equal number of distribution equivalent rights (“DERs”). A DER is a
right to receive an amount in cash from the Company or its designee equal to the
distributions made by NuStar Energy L.P. with respect to a Unit during the
period that begins on the Grant Date and ends upon vesting of the tandem
Restricted Unit or its forfeiture pursuant to this Agreement or the Plan.

4.
Settlement. The issuance of Units under this Award shall be made on or as soon
as reasonably practical following the applicable date of vesting, but in any
event no later than the 60th day following the applicable date of vesting.
Distributions with respect to DERs will be paid to Participant in cash as soon
as reasonably practical following the date distributions are paid with respect
to Units during the period such DERs are outstanding, but in all events no later
than 60 days following the date related amounts are paid with respect to Units.
Upon vesting or forfeiture of a Restricted Unit, the related DER shall
automatically and immediately terminate for no consideration, except that unpaid
distributions with respect to DERs relating to distributions paid on Units prior
to the date of such settlement shall be paid no later than the 60th day
following





Page 1



--------------------------------------------------------------------------------





the date such pre-vesting/forfeiture distributions are paid with respect to
Units. This Agreement and the Award evidenced hereby are intended to comply with
or otherwise be exempt from, and shall be administered consistently in all
respects with, Section 409A of the Code and the regulations promulgated
thereunder. If necessary in order to attempt to ensure such compliance, this
Agreement may be reformed, to the extent possible, unilaterally by the Company
consistent with guidance issued by the Internal Revenue Service. Participant
agrees that the unrestricted Units to which Participant will be entitled in
connection with the vesting of Restricted Units may be issued in uncertificated
form and recorded with the Company’s or its Affiliates’ service provider.
5.
Termination of Service. Except as otherwise provided in Section 6 or in the
Plan, in the event Participant’s service with the Company or its Affiliates
terminates prior to the vesting of all Restricted Units granted hereunder, all
Restricted Units that are unvested (and all associated DERs) as of such date
shall automatically and immediately be forfeited for no consideration, except
that unpaid distributions with respect to DERs relating to distributions paid on
Units prior to the date of such termination shall be paid no later than the 60th
day following the date such pre-termination distributions are paid with respect
to Units.

6.
Acceleration Events.

a.
Notwithstanding the foregoing, if Participant becomes Disabled (as defined
below) while providing services to the Company or its Affiliates or
Participant’s service is terminated because of Participant’s death (such
Disability or death, an “Acceleration Event”), then:

i. if the Acceleration Event occurs within one year after the Grant Date (the
“Grant Year”), then all then-outstanding Restricted Units and DERs shall
automatically be forfeited for no consideration as of the close of business on
the date of the Acceleration Event; and
ii. if the Acceleration Event occurs after the last day of the Grant Year (any
such later year, a “Post-Grant Year”), then
(A) a portion of the Restricted Units that remain unvested and outstanding on
the date of the Acceleration Event shall automatically become vested, where such
portion shall be equal to the product of:
(x) the percentage equal to the number of months of the Post-Grant Year elapsed
prior to the date of the Acceleration Event; divided by the product of the
number of Post-Grant Years remaining, inclusive of the Post-Grant Year in which
the Acceleration Event occurs, multiplied by 12 months;
multiplied by:
(y) the number of unvested Restricted Units that would have vested had
Participant remained continuously providing services to the Company or an
Affiliate thereof through the latest date on the vesting schedule in Section 2,
and




Page 2



--------------------------------------------------------------------------------





(B) the remaining Restricted Units (and all DERs) shall automatically and
immediately be forfeited for no consideration.
For illustration purposes only: In Year 1, 100 Restricted Units are granted to a
participant in November to vest in equal annual installments over a five year
period beginning on the first anniversary of the date of grant. In Year 2, the
participant dies with a last day of service of June 9. In this scenario, seven
months of Year 2 have elapsed, so (x) is 15%, which is multiplied by (y), which
is 80. The product of (x) and (y) is twelve, and twelve of the 80 Restricted
Units will vest with respect to the participant. The remaining 68 Restricted
Units shall automatically be forfeited.
Award Date
Restricted Units Awarded
Restricted Units Vesting
(x) Percent of Restricted Units Vesting
(y) Unvested Restricted Units
Pro-ration Formula
Pro-Rated Vesting
2017
2018
2019
2020
2021
11/16/2016
100
20
20
20
20
20
7/48 = .15
80
.15 x 80
12



For purposes of this Agreement, “Disabled” or “Disability” means the inability
of Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months.
b. The Award shall vest in full upon a Change of Control in accordance with
Section 6.3(vii) of the Plan.
7.
Withholding. The Company or one of its Affiliates will withhold any taxes due
from Participant’s grant as the Company or an applicable Affiliate determines is
required by law, which, in the sole discretion of the Committee, may include
withholding a number of Restricted Units or the Units issuable thereunder
otherwise payable to Participant.

8.
Acceptance and Acknowledgement. Participant hereby accepts and agrees to be
bound by all of the terms, provisions, conditions and limitations of the Plan
and any subsequent amendment or amendments thereto, as if it had been set forth
verbatim in this Award. Participant shall be deemed to have timely accepted this
Agreement and the terms hereof if Participant has not explicitly rejected this
Agreement in writing to the Company within sixty (60) days after the Grant Date.
Participant hereby acknowledges receipt of a copy of the Plan, this Agreement
and Appendix A. Participant has read and understands the terms and provisions
thereof, and accepts the Restricted Units and DERs subject to all of the terms
and conditions of the Plan and this Agreement. Participant acknowledges that
there may be adverse tax consequences upon payment of DERs and/or the vesting or
settlement of the Restricted Units or disposition of the underlying Units and
that Participant has been advised to consult a tax advisor prior to such
vesting, settlement or disposition.





Page 3



--------------------------------------------------------------------------------







9.
Plan and Appendix Incorporated by Reference. The Plan and Appendix A are
incorporated into this Agreement by this reference and are made a part hereof
for all purposes; provided, however, that, in the event of a conflict between
the Plan and this Agreement or between the Plan and Appendix A, the Plan shall
control.

10.
Restrictions. This Agreement and Participant’s interest in the Restricted Units
and the DERs granted by this Agreement are of a personal nature and, except as
expressly provided in this Agreement or the Plan, Participant’s rights with
respect thereto may not be sold, mortgaged, pledged, assigned, alienated,
transferred, conveyed or otherwise disposed of or encumbered in any manner by
Participant. Any such attempted sale, mortgage, pledge, assignment, alienation,
transfer, conveyance, disposition or encumbrance shall be void, and the Company
and its Affiliates shall not be bound thereby.



NUSTAR GP, LLC




By:    /s/ Bradley C. Barron    
Bradley C. Barron
President & Chief Executive Officer


NUSTAR SERVICES COMPANY LLC




By:    /s/ Bradley C. Barron    
Bradley C. Barron
President & Chief Executive Officer




Page 4



--------------------------------------------------------------------------------







APPENDIX A


1.
No Guarantee of Tax Consequences. None of the Board, the Company or any
Affiliate of any of the foregoing makes any commitment or guarantee that any
federal, state, local or other tax treatment will (or will not) apply or be
available to Participant (or to any person claiming through or on behalf of
Participant) or assumes any liability or responsibility with respect to taxes
and penalties and interest thereon arising hereunder with respect to Participant
(or to any person claiming through or on behalf of Participant).



2.
Successors and Assigns. The Company and NuStar Services Company LLC may assign
any of their respective rights under this Agreement. This Agreement shall be
binding and inure to the benefit of the successors and assigns of the Company
and NuStar Services Company LLC. Subject to the restrictions on transfer set
forth herein, this Agreement will be binding upon Participant and Participant’s
beneficiaries, executors, administrators and the person(s) to whom the
Restricted Units and/or DERs may be transferred by will or the laws of descent
or distribution.



3.
Governing Law. The validity, construction and effect of this Agreement shall be
determined by the laws of the State of Delaware without regard to conflict of
laws principles.



4.
No Rights as Unitholder. Neither Participant nor any person claiming by, through
or under Participant with respect to the Restricted Units or DERs shall have any
rights as a unitholder of NuStar Energy L.P. (including, without limitation,
voting rights) unless and until the Restricted Units vest and are settled by the
issuance of Units.



5.
Amendment. The Committee has the right to amend, alter, suspend, discontinue or
cancel this Agreement, the Restricted Units and/or DERs; provided, that no such
amendment shall adversely affect Participant’s material rights under this
Agreement without Participant’s consent.



6.
No Right to Continued Service. Neither the Plan nor this Agreement shall confer
upon Participant any right to be retained in any position, as an Employee or
Director of the Company or any Affiliate thereof. Further, nothing in the Plan
or this Agreement shall be construed to limit the discretion of the Company or
any Affiliate thereof to terminate Participant’s service at any time, with or
without Cause.



7.
Notices. Any notice required to be delivered to the Company or NuStar Services
Company LLC under this Agreement shall be in writing and addressed to the
Secretary of the Company at the Company’s principal offices. Any notice required
to be delivered to Participant under this Agreement shall be in writing and
addressed to Participant at Participant’s address as then shown in the records
of the Company. Any party hereto may designate another address in writing (or by
such other method approved by the Company) from time to time.







Page 5



--------------------------------------------------------------------------------





8.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by such party to the Committee for review. The resolution of such
dispute by the Committee shall be final and binding on the parties hereto.



9.
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.







Page 6

